


Exhibit 10.37

 

INVESTMENT TECHNOLOGY GROUP, INC.

 

2007 OMNIBUS EQUITY COMPENSATION PLAN

EQUITY DEFERRAL AWARD PROGRAM SUBPLAN

 

1.                                      Purpose


 

Investment Technology Group, Inc. (the “Company”) hereby establishes this
Investment Technology Group, Inc. Equity Deferral Award Program Subplan (the
“Program”) as a sub-plan under the Investment Technology Group, Inc. 2007
Omnibus Equity Compensation Plan (the “Plan”), effective as of January 1, 2009
(the “Effective Date”).  The purpose of the Program is to provide an additional
incentive to selected members of senior management and key employees to increase
the success of the Company, by automatically substituting stock units for a
portion of the variable compensation to be earned by such persons, which stock
units represent an equity interest in the Company to be acquired and held under
the Program on a long-term, tax-deferred basis and to otherwise promote the
purposes of the Plan.

 

2.                                      Definitions


 

Capitalized terms used in the Program but not defined herein shall have the same
meanings as defined in the Plan.  In addition to such terms and the terms
defined in this Program, the following terms used in the Program shall have the
meanings set forth below:

 


(A)                                  “ACTUAL REDUCTION AMOUNT” MEANS THE AMOUNT
BY WHICH A PARTICIPANT’S VARIABLE COMPENSATION IS REDUCED BASED ON THE
PARTICIPANT’S TOTAL COMPENSATION AS DETERMINED BY THE COMMITTEE.


 


(B)                                 “ADMINISTRATOR” SHALL BE THE PERSON OR
COMMITTEE APPOINTED BY THE COMMITTEE TO PERFORM THE FUNCTIONS, AND EXERCISE THE
AUTHORITY AND RESPONSIBILITIES, SET FORTH IN SECTION 3(B) BELOW.


 


(C)                                  “BASIC UNIT” MEANS A STOCK UNIT TOGETHER
WITH ANY DIVIDEND EQUIVALENTS CREDITED THEREON GRANTED PURSUANT TO
SECTION 6(A) HEREOF.


 


(D)                                 “CAUSE” SHALL BE DEEMED TO EXIST WHERE A
PARTICIPANT: (I) COMMITS ANY ACT OF FRAUD, WILLFUL MISCONDUCT OR DISHONESTY IN
CONNECTION WITH THE PARTICIPANT’S EMPLOYMENT; (II) FAILS, REFUSES OR NEGLECTS TO
TIMELY PERFORM ANY MATERIAL DUTY OR JOB RESPONSIBILITY AND SUCH FAILURE, REFUSAL
OR NEGLECT IS NOT CURED AFTER APPROPRIATE WARNING; (III) COMMITS A MATERIAL
VIOLATION OF ANY LAW, RULE, REGULATION OR BY-LAW OF ANY GOVERNMENTAL AUTHORITY
(STATE, FEDERAL OR FOREIGN), ANY SECURITIES EXCHANGE OR ASSOCIATION OR OTHER
REGULATORY OR SELF-REGULATORY BODY OR AGENCY APPLICABLE TO THE COMPANY OR ANY OF
ITS SUBSIDIARIES OR AFFILIATES OR ANY GENERAL WRITTEN POLICY OR DIRECTIVE OF THE
COMPANY OR ANY OF ITS SUBSIDIARIES OR AFFILIATES; (IV) COMMITS A CRIME INVOLVING
DISHONESTY, FRAUD OR UNETHICAL BUSINESS CONDUCT, OR A FELONY; OR (V) IS EXPELLED
OR SUSPENDED, OR IS SUBJECT TO AN ORDER TEMPORARILY OR PERMANENTLY ENJOINING THE
PARTICIPANT FROM AN AREA OF ACTIVITY WHICH CONSTITUTES A SIGNIFICANT PORTION OF
THE PARTICIPANT’S ACTIVITIES BY THE SECURITIES AND EXCHANGE COMMISSION, THE
FINANCIAL INDUSTRY REGULATORY AUTHORITY, ANY NATIONAL


 

--------------------------------------------------------------------------------



 


SECURITIES EXCHANGE OR ANY SELF-REGULATORY AGENCY OR GOVERNMENTAL AUTHORITY,
STATE, FOREIGN OR FEDERAL.


 


(E)                                  “CODE” MEANS THE INTERNAL REVENUE CODE OF
1986, AS AMENDED, AND THE REGULATIONS PROMULGATED THEREUNDER.


 


(F)                                    “DISABILITY” SHALL HAVE THE MEANING
ASCRIBED TO SUCH TERM IN SECTION 22(E)(3) OF THE CODE.


 


(G)                                 “MATCHING UNIT” MEANS A STOCK UNIT GRANTED
PURSUANT TO SECTION 6(A) HEREOF.


 


(H)                                 “PARTICIPANT” MEANS ANY EMPLOYEE WHO HAS
BEEN SELECTED BY THE COMMITTEE AS ELIGIBLE TO PARTICIPATE IN THE PROGRAM.


 


(I)                                     “RETIREMENT” MEANS TERMINATION OF
EMPLOYMENT (OTHER THAN A TERMINATION FOR CAUSE) (I) ON OR AFTER THE PARTICIPANT
HAS REACHED AGE 65 OR (II) ON OR AFTER THE DATE ON WHICH (X) THE SUM OF THE AGE
OF THE PARTICIPANT AND THE PARTICIPANT’S YEARS OF CONTINUOUS SERVICE WITH THE
COMPANY OR ITS SUBSIDIARIES TOTAL 70 OR MORE AND (Y) THE PARTICIPANT HAS REACHED
AGE 55 AND HAS COMPLETED AT LEAST 10 YEARS OF CONTINUOUS SERVICE WITH THE
COMPANY OR ITS SUBSIDIARIES.


 


(J)                                     “STOCK UNIT” MEANS AN AWARD, GRANTED
PURSUANT TO SECTION 8 OF THE PLAN, REPRESENTING A GENERALLY NONTRANSFERABLE
RIGHT TO RECEIVE ONE SHARE OF COMPANY STOCK AT A SPECIFIED FUTURE DATE, AND FOR
BASIC UNITS ONLY, TOGETHER WITH A RIGHT TO DIVIDEND EQUIVALENTS AS SPECIFIED IN
SECTION 6(E) HEREOF, AND SUBJECT TO THE TERMS AND CONDITIONS OF THE PLAN AND THE
PROGRAM.  NOTWITHSTANDING ANY PROVISION TO THE CONTRARY HEREIN, IN THE CASE OF
STOCK UNITS GRANTED TO EMPLOYEES OF ITG CANADA CORP. AND SUBSIDIARIES, STOCK
UNITS SHALL BE SETTLED BY DELIVERY OF CASH EQUAL TO THE FAIR MARKET VALUE ON THE
SETTLEMENT DATE OF THE NUMBER OF SHARES OF COMPANY STOCK EQUAL TO THE NUMBER OF
SUCH STOCK UNITS.  STOCK UNITS ARE BOOKKEEPING UNITS, AND DO NOT REPRESENT
OWNERSHIP OF COMPANY STOCK OR ANY OTHER EQUITY SECURITY OF THE COMPANY.


 


(K)                                  “TERMINATION OF EMPLOYMENT” MEANS
TERMINATION OF A PARTICIPANT’S EMPLOYMENT BY THE COMPANY OR A SUBSIDIARY FOR ANY
REASON, INCLUDING DUE TO DEATH OR DISABILITY, IMMEDIATELY AFTER WHICH EVENT THE
PARTICIPANT IS NOT EMPLOYED BY THE COMPANY OR ANY SUBSIDIARY.


 


(L)                                     “TOTAL COMPENSATION” MEANS A
PARTICIPANT’S ANNUAL BASE SALARY AND ANNUAL VARIABLE COMPENSATION, IN EACH CASE,
BEFORE DEFERRAL PURSUANT TO THIS PROGRAM OR ANY AGREEMENT OR ANY OTHER PLAN OR
PROGRAM OF THE COMPANY WHEREBY COMPENSATION IS DEFERRED, INCLUDING, WITHOUT
LIMITATION, A PLAN WHEREBY COMPENSATION IS DEFERRED IN ACCORDANCE WITH SECTION
401(K) OF THE CODE OR REDUCED IN ACCORDANCE WITH SECTION 125 OF THE CODE AND THE
STOCK UNIT AWARD PROGRAM SUBPLAN.


 

3.                                      Administration


 


(A)                                  COMMITTEE AUTHORITY AND DISCRETION.  THE
PROGRAM SHALL BE ADMINISTERED AND INTERPRETED BY THE COMMITTEE.  THE COMMITTEE
SHALL HAVE THE AUTHORITY AND DISCRETION UNDER THE PROGRAM AS IT HAS UNDER THE
PLAN, WITH THE TERMS AND CONDITIONS RELATING TO THE ADMINISTRATION OF


 


2

--------------------------------------------------------------------------------



 


THE PLAN INCORPORATED HEREIN BY REFERENCE; PROVIDED, HOWEVER, THAT TERMS OF THE
GRANT OF STOCK UNITS HEREUNDER MAY NOT BE INCONSISTENT WITH THE EXPRESS TERMS
SET FORTH IN THE PROGRAM.


 


(B)                                 ADMINISTRATOR.  THE ADMINISTRATOR SHALL
PERFORM AND EXERCISE MINISTERIAL FUNCTIONS UNDER THE PROGRAM AND OTHER AUTHORITY
AND RESPONSIBILITIES SPECIFICALLY DELEGATED TO IT BY THE BOARD, OR EXPLICITLY
SET FORTH IN THIS PROGRAM.  WITHOUT LIMITING THE FOREGOING, THE ADMINISTRATOR
SHALL HAVE THE AUTHORITY AND RESPONSIBILITY TO REVIEW AND APPROVE CHANGES TO THE
PROGRAM TO FACILITATE ADMINISTRATION OF THE PROGRAM.


 


(C)                                  STATUS AS SUBPLAN UNDER THE PLAN.  THE
PROGRAM CONSTITUTES A SUBPLAN IMPLEMENTED UNDER THE PLAN, TO BE ADMINISTERED IN
ACCORDANCE WITH THE TERMS OF THE PLAN.  ACCORDINGLY, ALL OF THE TERMS AND
CONDITIONS OF THE PLAN ARE HEREBY INCORPORATED BY REFERENCE, AND, IF ANY
PROVISION OF THE PROGRAM OR A STATEMENT OR DOCUMENT RELATING TO STOCK UNITS
GRANTED HEREUNDER CONFLICTS WITH A PROVISION OF THE PLAN, THE PROVISION OF THE
PLAN SHALL GOVERN.


 

4.                                      Stock Subject to the Program

 

Shares of Company Stock delivered upon settlement of Stock Units under the
Program shall be shares reserved and available under the Plan.  Accordingly,
Stock Units may be granted under the Program if sufficient shares are then
reserved and available under the Plan, and the number of shares delivered in
settlement of Stock Units hereunder shall be counted against the shares reserved
and available under the Plan.  Stock Units granted under the Program in place of
compensation under the Plan resulting from an award intended to comply with the
applicable requirements of section 162(m) of the Code shall be subject to the
annual per-person limitations under the Plan.  Stock Units granted under the
Program in place of compensation under the Company’s Pay-for-Performance
Incentive Plan shall be subject to annual per-person limitations under the
Pay-for-Performance Plan.

 

5.                                      Mandatory Reduction of Variable
Compensation

 


A PARTICIPANT’S VARIABLE COMPENSATION TO BE EARNED FOR EACH CALENDAR YEAR OF
PARTICIPATION SHALL BE AUTOMATICALLY REDUCED BY THE ACTUAL REDUCTION AMOUNT.  IN
NO EVENT WILL THE ACTUAL REDUCTION AMOUNT FOR ANY PARTICIPANT WITH RESPECT TO
ANY CALENDAR YEAR EXCEED THE AMOUNT OF THE PARTICIPANT’S VARIABLE COMPENSATION
FOR THE APPLICABLE CALENDAR YEAR.


 

6.                                      Grant of Stock Units

 


(A)                                  AUTOMATIC GRANT OF STOCK UNITS.  EACH
PARTICIPANT SHALL BE AUTOMATICALLY GRANTED BASIC UNITS ON THE DATE THE YEAR END
CASH BONUS WOULD OTHERWISE BE PAID TO THE PARTICIPANT (THE “DATE OF GRANT”), IN
A NUMBER EQUAL TO THE PARTICIPANT’S ACTUAL REDUCTION AMOUNT DIVIDED BY THE FAIR
MARKET VALUE OF A SHARE OF COMPANY STOCK ON SUCH DATE.  IN ADDITION, EACH
PARTICIPANT SHALL BE AUTOMATICALLY GRANTED MATCHING UNITS ON THE DATE OF GRANT,
IN A NUMBER EQUAL TO 20% OF THE NUMBER OF BASIC UNITS GRANTED UNDER THIS
SECTION 6(A) AS OF THE DATE OF GRANT.  WITH RESPECT TO ANY PARTICIPANT PAID IN
FOREIGN CURRENCY, THE NUMBER OF BASIC UNITS AND MATCHING UNITS GRANTED TO ANY
SUCH PARTICIPANT SHALL BE BASED ON SUCH EXCHANGE RATE AS THE COMPANY REASONABLY
DETERMINES.  ALL STOCK UNITS SHALL BE CREDITED TO PARTICIPANTS ON THE DATE OF
GRANT.


 


3

--------------------------------------------------------------------------------



 


(B)                                 DISCRETIONARY GRANTS.  NOTWITHSTANDING ANY
PROVISION OF THE PROGRAM OR THE PLAN TO THE CONTRARY, THE COMMITTEE MAY
DETERMINE, IN ITS SOLE DISCRETION, TO GRANT STOCK OPTIONS REPRESENTING A NUMBER
OF SHARES OF COMPANY STOCK WITH A BLACK SCHOLES VALUE EQUAL TO THE ACTUAL
REDUCTION AMOUNT, BASED ON THE CURRENT FAIR MARKET VALUE OF A SHARE OF COMPANY
STOCK ON THE DATE OF GRANT, IN ACCORDANCE WITH, AND SUBJECT TO, SUCH TERMS AND
CONDITIONS AS THE COMMITTEE DEEMS APPROPRIATE.  FURTHERMORE, NOTWITHSTANDING ANY
PROVISION OF THE PROGRAM OR THE PLAN TO THE CONTRARY, THE COMMITTEE MAY
DETERMINE, IN ITS SOLE DISCRETION, TO AWARD A BONUS IN THE FORM OF STOCK UNITS
TO ANY PARTICIPANT AT SUCH TIME OR TIMES AND SUBJECT TO SUCH TERMS AND
CONDITIONS AS THE COMMITTEE DEEMS APPROPRIATE.


 


(C)                                  VESTING; RISK OF FORFEITURE; CANCELLATION
OF CERTAIN STOCK UNITS.


 


(I)                                     BASIC UNITS SHALL VEST IN EQUAL ANNUAL
INSTALLMENTS ON EACH OF THE FIRST, SECOND AND THIRD ANNIVERSARIES OF THE DATE OF
GRANT, IF THE PARTICIPANT REMAINS CONTINUOUSLY EMPLOYED BY THE COMPANY OR ITS
SUBSIDIARIES ON EACH APPLICABLE VESTING DATE.  MATCHING UNITS SHALL VEST 100% ON
THE THIRD ANNIVERSARY OF THE DATE OF GRANT, IF THE PARTICIPANT REMAINS
CONTINUOUSLY EMPLOYED BY THE COMPANY OR ITS SUBSIDIARIES THROUGH SUCH VESTING
DATE.  EXCEPT AS PROVIDED IN CLAUSES (II) THROUGH (IV) BELOW, IF THE
PARTICIPANT’S EMPLOYMENT WITH THE COMPANY OR ITS SUBSIDIARIES TERMINATES FOR ANY
REASON PRIOR TO A VESTING DATE, UNLESS THE COMMITTEE PROVIDES OTHERWISE, ALL
UNVESTED BASIC UNITS AND MATCHING UNITS SHALL BE FORFEITED TO THE COMPANY. 
BASIC UNITS AND MATCHING UNITS THAT VEST PURSUANT TO THIS SECTION 6(C)(I) SHALL
BE SETTLED ON THE SCHEDULE SET FORTH IN SECTION 7(A) BELOW.


 


(II)                                  NOTWITHSTANDING ANY PROVISION OF THE
PROGRAM TO THE CONTRARY, ALL BASIC UNITS AND MATCHING UNITS SHALL VEST IN FULL
AT THE TIME A PARTICIPANT’S EMPLOYMENT TERMINATES DUE TO HIS OR HER DEATH OR
DISABILITY, AND ALL BASIC UNITS AND MATCHING UNITS HELD BY SUCH PARTICIPANT
SHALL BE SETTLED WITHIN 60 DAYS THEREAFTER.


 


(III)                               NOTWITHSTANDING ANY PROVISION OF THE PROGRAM
TO THE CONTRARY, IF A PARTICIPANT’S EMPLOYMENT IS TERMINATED ON ACCOUNT OF
RETIREMENT OR BY THE COMPANY FOR ANY REASON OTHER THAN CAUSE (BUT NOT ON ACCOUNT
OF DEATH OR DISABILITY), THE COMMITTEE MAY, IN ITS SOLE DISCRETION, DETERMINE
THAT, SUBJECT TO THE PARTICIPANT’S EXECUTION AND NON-REVOCATION OF A WRITTEN
RELEASE OF ANY AND ALL CLAIMS AGAINST THE COMPANY AND ALL RELATED PARTIES AND AN
AGREEMENT CONTAINING CONFIDENTIALITY, NON-COMPETITION, NON-SOLICITATION,
INVENTION ASSIGNMENT COVENANTS AND/OR SUCH OTHER RESTRICTIONS AS THE COMMITTEE
DETERMINES, ON A CASE-BY-CASE BASIS AT THE TIME OF THE PARTICIPANT’S TERMINATION
OF EMPLOYMENT, IN EACH CASE IN A FORM ACCEPTABLE TO THE COMPANY, IN ITS SOLE
DISCRETION, THE PARTICIPANT SHALL CONTINUE TO VEST IN ALL BASIC UNITS AND
MATCHING UNITS AS IF THE PARTICIPANT CONTINUED IN EMPLOYMENT WITH THE COMPANY ON
EACH APPLICABLE VESTING DATE AND THE BASIC UNITS AND MATCHING UNITS SHALL BE
SETTLED ON THE SCHEDULE SET FORTH IN SECTION 7(A) BELOW; PROVIDED THAT ANY SUCH
ARRANGEMENT SHALL BE STRUCTURED IN A MANNER THAT COMPLIES WITH THE APPLICABLE
REQUIREMENTS OF SECTION 409A OF THE CODE.  NOTWITHSTANDING ANY PROVISION OF THIS
SECTION 6(C)(III) TO THE CONTRARY, THE COMMITTEE SHALL BE PERMITTED TO DELEGATE
ITS AUTHORITY UNDER THIS SECTION 6(C)(III) TO THE ADMINISTRATOR AS IT DEEMS
APPROPRIATE.


 


(IV)                              NOTWITHSTANDING ANY PROVISION OF THE PROGRAM
TO THE CONTRARY, ALL BASIC UNITS AND MATCHING UNITS SHALL VEST IN FULL UPON THE
OCCURRENCE OF A CHANGE IN CONTROL IF THE PARTICIPANT IS EMPLOYED BY THE COMPANY
OR ITS SUBSIDIARIES ON THE DATE OF THE CHANGE IN CONTROL,


 


4

--------------------------------------------------------------------------------



 


AND IN SUCH EVENT THE BASIC UNITS AND MATCHING UNITS SHALL BE SETTLED WITHIN 30
DAYS FOLLOWING THE CHANGE IN CONTROL.


 


(D)                                 NONTRANSFERABILITY.  STOCK UNITS AND ALL
RIGHTS RELATING THERETO SHALL NOT BE TRANSFERABLE OR ASSIGNABLE BY A
PARTICIPANT, OTHER THAN BY WILL OR THE LAWS OF DESCENT AND DISTRIBUTION, AND
SHALL NOT BE PLEDGED, HYPOTHECATED, OR OTHERWISE ENCUMBERED IN ANY WAY OR
SUBJECT TO EXECUTION, ATTACHMENT, OR SIMILAR PROCESS.


 


(E)                                  DIVIDEND EQUIVALENTS ON BASIC UNITS. 
DIVIDEND EQUIVALENTS SHALL BE CREDITED ON BASIC UNITS IN THE MANNER SET FORTH
BELOW.  IN NO EVENT SHALL DIVIDEND EQUIVALENTS BE CREDITED WITH RESPECT TO
MATCHING UNITS.


 


(I)                                     CASH AND NON-COMPANY STOCK DIVIDENDS. 
IF THE COMPANY DECLARES AND PAYS A DIVIDEND OR DISTRIBUTION ON COMPANY STOCK IN
THE FORM OF CASH OR PROPERTY OTHER THAN SHARES OF COMPANY STOCK, THEN A NUMBER
OF ADDITIONAL STOCK UNITS SHALL BE CREDITED TO EACH PARTICIPANT AS OF THE
PAYMENT DATE FOR SUCH DIVIDEND OR DISTRIBUTION EQUAL TO (A) THE NUMBER OF BASIC
UNITS CREDITED TO THE PARTICIPANT AS OF THE RECORD DATE FOR SUCH DIVIDEND OR
DISTRIBUTION MULTIPLIED BY (B) THE AMOUNT OF CASH PLUS THE FAIR MARKET VALUE OF
ANY PROPERTY OTHER THAN SHARES ACTUALLY PAID AS A DIVIDEND OR DISTRIBUTION ON
EACH OUTSTANDING SHARE OF COMPANY STOCK AT SUCH PAYMENT DATE, DIVIDED BY (C) THE
FAIR MARKET VALUE OF A SHARE OF COMPANY STOCK AT SUCH PAYMENT DATE.  ANY SUCH
ADDITIONAL STOCK UNITS CREDITED TO A PARTICIPANT HEREUNDER SHALL VEST ACCORDING
TO THE SAME SCHEDULE AS THE UNDERLYING BASIC UNITS TO WHICH THEY RELATE AND
SHALL BE SETTLED IN ACCORDANCE WITH THE APPLICABLE PROVISIONS OF THE PROGRAM.


 


(II)                                  COMPANY STOCK DIVIDENDS AND SPLITS.  IF
THE COMPANY DECLARES AND PAYS A DIVIDEND OR DISTRIBUTION ON COMPANY STOCK IN THE
FORM OF ADDITIONAL SHARES OF COMPANY STOCK, OR THERE OCCURS A FORWARD SPLIT OF
COMPANY STOCK, THEN A NUMBER OF ADDITIONAL STOCK UNITS SHALL BE CREDITED TO EACH
PARTICIPANT AS OF THE PAYMENT DATE FOR SUCH DIVIDEND OR DISTRIBUTION OR FORWARD
SPLIT EQUAL TO (A) THE NUMBER OF BASIC UNITS CREDITED TO THE PARTICIPANT AS OF
THE RECORD DATE FOR SUCH DIVIDEND OR DISTRIBUTION OR SPLIT MULTIPLIED BY (B) THE
NUMBER OF ADDITIONAL SHARES OF COMPANY STOCK ACTUALLY PAID AS A DIVIDEND OR
DISTRIBUTION OR ISSUED IN SUCH SPLIT IN RESPECT OF EACH OUTSTANDING SHARE OF
COMPANY STOCK.  ANY SUCH ADDITIONAL STOCK UNITS CREDITED TO A PARTICIPANT
HEREUNDER SHALL VEST ACCORDING TO THE SAME SCHEDULE AS THE UNDERLYING BASIC
UNITS TO WHICH THEY RELATE AND SHALL BE SETTLED IN ACCORDANCE WITH THE
APPLICABLE PROVISIONS OF THE PROGRAM.


 


(F)                                    ADJUSTMENTS TO STOCK UNITS.  THE NUMBER
OF STOCK UNITS CREDITED TO EACH PARTICIPANT SHALL BE APPROPRIATELY ADJUSTED, IN
ORDER TO PREVENT DILUTION OR ENLARGEMENT OF THE PARTICIPANTS’ RIGHTS WITH
RESPECT TO SUCH STOCK UNITS, TO REFLECT ANY CHANGES IN THE NUMBER OF OUTSTANDING
SHARES OF COMPANY STOCK RESULTING FROM ANY EVENT REFERRED TO IN SECTION 5(D) OF
THE PLAN, TAKING INTO ACCOUNT ANY STOCK UNITS CREDITED TO THE PARTICIPANT IN
CONNECTION WITH SUCH EVENT UNDER SECTION 6(E) HEREOF.


 


(G)                                 NO FRACTIONAL SHARES.  THE NUMBER OF STOCK
UNITS CREDITED TO A PARTICIPANT SHALL NOT INCLUDE FRACTIONAL SHARES AND INSTEAD
SHALL BE ROUNDED UP TO THE NEAREST WHOLE SHARE, UNLESS OTHERWISE DETERMINED BY
THE COMMITTEE.

 

5

--------------------------------------------------------------------------------


 

7.                                      Settlement


 


(A)                                  ISSUANCE AND DELIVERY OF SHARES IN
SETTLEMENT.


 


(I)                                     EXCEPT AS OTHERWISE PROVIDED IN
SECTION 6(C) ABOVE IN THE CASE OF A PARTICIPANT’S RETIREMENT, TERMINATION
WITHOUT CAUSE, DEATH OR DISABILITY, OR IN THE EVENT OF A CHANGE IN CONTROL,
BASIC UNITS SHALL BE SETTLED BY ISSUANCE AND DELIVERY TO THE PARTICIPANT (OR
FOLLOWING HIS OR HER DEATH, TO THE PARTICIPANT’S DESIGNATED BENEFICIARY) OF A
NUMBER OF SHARES OF COMPANY STOCK EQUAL TO THE NUMBER OF VESTED BASIC UNITS
CREDITED TO THE PARTICIPANT AS OF THE APPLICABLE DATE ON WHICH SUCH BASIC UNITS
VEST, WITHIN 30 DAYS AFTER THE DATE ON WHICH SUCH BASIC UNITS VEST AS SET FORTH
IN SECTION 6(C) ABOVE.


 


(II)                                  EXCEPT AS OTHERWISE PROVIDED IN
SECTION 6(C) ABOVE IN THE CASE OF A PARTICIPANT’S RETIREMENT, TERMINATION
WITHOUT CAUSE, DEATH OR DISABILITY, OR IN THE EVENT OF A CHANGE IN CONTROL,
MATCHING UNITS SHALL BE SETTLED BY ISSUANCE AND DELIVERY TO THE PARTICIPANT (OR
FOLLOWING HIS OR HER DEATH, TO THE PARTICIPANT’S DESIGNATED BENEFICIARY) OF A
NUMBER OF SHARES OF COMPANY STOCK EQUAL TO THE NUMBER OF VESTED MATCHING UNITS
CREDITED TO THE PARTICIPANT AS OF THE APPLICABLE DATE ON WHICH SUCH MATCHING
UNITS VEST WITHIN 30 DAYS AFTER THE DATE ON WHICH SUCH MATCHING UNITS VEST AS
SET FORTH IN SECTION 6(C) ABOVE.


 


(III)                               THE COMMITTEE MAY, IN ITS DISCRETION, MAKE
DELIVERY OF SHARES HEREUNDER BY DEPOSITING SUCH SHARES INTO AN ACCOUNT
MAINTAINED FOR THE PARTICIPANT (OR OF WHICH THE PARTICIPANT IS A JOINT OWNER,
WITH THE CONSENT OF THE PARTICIPANT) ESTABLISHED IN CONNECTION WITH THE
COMPANY’S EMPLOYEE STOCK PURCHASE PLAN OR ANOTHER PLAN OR ARRANGEMENT PROVIDING
FOR INVESTMENT IN COMPANY STOCK AND UNDER WHICH THE PARTICIPANT’S RIGHTS ARE
SIMILAR IN NATURE TO THOSE UNDER A STOCK BROKERAGE ACCOUNT.  IF THE COMMITTEE
DETERMINES TO SETTLE STOCK UNITS BY MAKING A DEPOSIT OF SHARES INTO SUCH AN
ACCOUNT, THE COMPANY MAY SETTLE ANY FRACTIONAL SHARE BY MEANS OF SUCH DEPOSIT. 
IN OTHER CIRCUMSTANCES OR IF SO DETERMINED BY THE COMMITTEE, THE COMPANY SHALL
INSTEAD PAY CASH IN LIEU OF FRACTIONAL SHARES, ON SUCH BASIS AS THE COMMITTEE
MAY DETERMINE.  IN NO EVENT WILL THE COMPANY IN FACT ISSUE FRACTIONAL SHARES. 
NOTWITHSTANDING ANY PROVISION OF THE PROGRAM TO THE CONTRARY, IN THE CASE OF
STOCK UNITS GRANTED TO EMPLOYEES OF ITG CANADA CORP. AND SUBSIDIARIES, THE
COMMITTEE SHALL SETTLE SUCH STOCK UNITS BY DELIVERY OF CASH EQUAL TO THE FAIR
MARKET VALUE ON THE SETTLEMENT DATE OF THE NUMBER OF SHARES OF COMPANY STOCK
EQUAL TO THE NUMBER OF SUCH STOCK UNITS.  UPON SETTLEMENT OF STOCK UNITS, ALL
OBLIGATIONS OF THE COMPANY IN RESPECT OF SUCH STOCK UNITS SHALL BE TERMINATED,
AND THE SHARES SO DISTRIBUTED SHALL NO LONGER BE SUBJECT TO ANY RESTRICTION OR
OTHER PROVISION OF THE PROGRAM.


 


(B)                                 TAX WITHHOLDING.  THE COMPANY AND ANY
SUBSIDIARY MAY DEDUCT FROM ANY PAYMENT TO BE MADE TO A PARTICIPANT ANY AMOUNT
THAT FEDERAL, STATE, LOCAL, OR FOREIGN TAX LAW REQUIRES TO BE WITHHELD WITH
RESPECT TO THE SETTLEMENT OF STOCK UNITS.  AT THE ELECTION OF THE COMMITTEE, THE
COMPANY MAY WITHHOLD FROM THE SHARES OF COMPANY STOCK TO BE DISTRIBUTED IN
SETTLEMENT OF STOCK UNITS THAT NUMBER OF SHARES HAVING A FAIR MARKET VALUE, AT
THE SETTLEMENT DATE, EQUAL TO THE AMOUNT OF SUCH WITHHOLDING TAXES.


 


(C)                                  NO ELECTIVE DEFERRAL.  PARTICIPANTS MAY NOT
ELECT TO FURTHER DEFER SETTLEMENT OF STOCK UNITS OR OTHERWISE TO CHANGE THE
APPLICABLE SETTLEMENT DATE UNDER THE PROGRAM.

 

6

--------------------------------------------------------------------------------


 

8.                                      General Provisions


 


(A)                                  NO RIGHT TO CONTINUED EMPLOYMENT.  NEITHER
THE PROGRAM NOR ANY ACTION TAKEN HEREUNDER, INCLUDING THE GRANT OF STOCK UNITS,
WILL BE CONSTRUED AS GIVING ANY PARTICIPANT THE RIGHT TO BE RETAINED IN THE
EMPLOY OF THE COMPANY OR ANY OF ITS SUBSIDIARIES, NOR WILL IT INTERFERE IN ANY
WAY WITH THE RIGHT OF THE COMPANY OR ANY OF ITS SUBSIDIARIES TO TERMINATE SUCH
PARTICIPANT’S EMPLOYMENT AT ANY TIME.


 


(B)                                 NO RIGHTS TO PARTICIPATE; NO STOCKHOLDER
RIGHTS.  NO PARTICIPANT OR EMPLOYEE WILL HAVE ANY CLAIM TO PARTICIPATE IN THE
PROGRAM, AND THE COMPANY WILL HAVE NO OBLIGATION TO CONTINUE THE PROGRAM.  A
GRANT OF STOCK UNITS WILL CONFER ON THE PARTICIPANT NONE OF THE RIGHTS OF A
STOCKHOLDER OF THE COMPANY (INCLUDING NO RIGHTS TO VOTE OR RECEIVE DIVIDENDS OR
DISTRIBUTIONS) UNTIL SETTLEMENT BY DELIVERY OF COMPANY STOCK.


 


(C)                                  CHANGES TO THE PROGRAM.  THE COMMITTEE MAY
AMEND, ALTER, SUSPEND, DISCONTINUE, OR TERMINATE THE PROGRAM WITHOUT THE CONSENT
OF THE PARTICIPANTS; PROVIDED, HOWEVER, THAT, WITHOUT THE CONSENT OF AN AFFECTED
PARTICIPANT, NO SUCH ACTION SHALL MATERIALLY AND ADVERSELY AFFECT THE RIGHTS OF
SUCH PARTICIPANT WITH RESPECT TO OUTSTANDING STOCK UNITS.


 


(D)                                 SECTION 409A.  EXCEPT TO THE EXTENT THE
COMMITTEE DETERMINES THAT STOCK UNITS WILL CONTINUE TO VEST AND BE SETTLED AS
PROVIDED IN SECTION 6(C)(III) ABOVE, IT IS INTENDED THAT THE PROGRAM AND STOCK
UNITS ISSUED HEREUNDER BE EXEMPT FROM SECTION 409A OF THE CODE BY SETTLING SUCH
STOCK UNITS WITHIN THE SHORT-TERM DEFERRAL EXCEPTION SET FORTH IN THE
REGULATIONS UNDER SECTION 409A OF THE CODE, AND THE PROGRAM AND SUCH STOCK UNITS
SHALL BE INTERPRETED ON A BASIS CONSISTENT WITH SUCH INTENT.  IF THE COMMITTEE
DETERMINES THAT STOCK UNITS WILL CONTINUE TO VEST UNDER SECTION 6(C)(III) ABOVE,
TO THE EXTENT THAT SUCH DETERMINATION RESULTS IN SUCH STOCK UNITS BEING DEEMED
TO CONSTITUTE DEFERRED COMPENSATION SUBJECT TO THE REQUIREMENTS OF SECTION 409A
OF THE CODE, PAYMENT SHALL ONLY BE MADE UNDER THE PROGRAM UPON AN EVENT AND IN A
MANNER PERMITTED BY SECTION 409A OF THE CODE.  IF ANY PAYMENT OR BENEFIT
HEREUNDER CANNOT BE PROVIDED OR MADE AT THE TIME SPECIFIED HEREIN WITHOUT
INCURRING SANCTIONS ON THE PARTICIPANT UNDER SECTION 409A OF THE CODE, THEN SUCH
PAYMENT OR BENEFIT SHALL BE PROVIDED IN FULL AT THE EARLIEST TIME THEREAFTER
WHEN SUCH SANCTIONS WILL NOT BE IMPOSED.  FOR PURPOSES OF SECTION 409A OF THE
CODE, EACH PAYMENT MADE UNDER THE PROGRAM SHALL BE TREATED AS A SEPARATE
PAYMENT, AND IF A PAYMENT IS NOT MADE BY THE DESIGNATED PAYMENT DATE UNDER THE
PROGRAM, THE PAYMENT SHALL BE MADE BY DECEMBER 31 OF THE CALENDAR YEAR IN WHICH
THE DESIGNATED DATE OCCURS.  TO THE EXTENT THAT ANY PROVISION OF THE PROGRAM
WOULD CAUSE A CONFLICT WITH THE REQUIREMENTS OF SECTION 409A OF THE CODE, OR
WOULD CAUSE THE ADMINISTRATION OF THE PROGRAM TO FAIL TO SATISFY THE
REQUIREMENTS OF SECTION 409A, SUCH PROVISION SHALL BE DEEMED NULL AND VOID TO
THE EXTENT PERMITTED BY APPLICABLE LAW.  IN NO EVENT SHALL A PARTICIPANT,
DIRECTLY OR INDIRECTLY, DESIGNATE THE CALENDAR YEAR OF PAYMENT.  THE PROGRAM MAY
BE AMENDED IN ANY RESPECT DEEMED BY THE COMMITTEE TO BE NECESSARY IN ORDER TO
PRESERVE COMPLIANCE WITH SECTION 409A OF THE CODE.

 

7

--------------------------------------------------------------------------------


 

9.                                       Effective Date and Termination of
Program


 


THE PROGRAM AS SET FORTH HEREIN SHALL BECOME EFFECTIVE AS OF THE EFFECTIVE
DATE.  UNLESS EARLIER TERMINATED UNDER SECTION 8(C) HEREOF, THE PROGRAM SHALL
TERMINATE AT SUCH TIME AFTER 2009 WHEN NO STOCK UNITS PREVIOUSLY GRANTED UNDER
THE PROGRAM REMAIN OUTSTANDING.

 

Adopted by the Committee:

October 7, 2008

Revised by the Committee:

February 9, 2010

 

8

--------------------------------------------------------------------------------
